              Case 2:20-cv-00378-DWL Document 1 Filed 02/20/20 Page 1 of 8




 1   Nathan Brown
     BROWN PATENT LAW
 2   15100 N 78th Way Suite 203
     Scottsdale, AZ 85260
 3   Phone: 602-529-3474
     Email: Nathan.Brown@BrownPatentLaw.com
 4
     ROBERT AHDOOT*
 5   rahdoot@ahdootwolfson.com
     BRADLEY K. KING*
 6   bking@ahdootwolfson.com
     AHDOOT & WOLFSON, PC
 7   10728 LINDBROOK DRIVE
     LOS ANGELES, CALIFORNIA 90024
 8   Telephone: (310) 474-9111
 9   AVI R. KAUFMAN*
     kaufman@kaufmanpa.com
10   KAUFMAN, P.A.
     400 NW 26th Street
11
     Miami, FL 33127
12   Telephone: (305) 469-5881

13   Attorneys for Plaintiff and the Putative Class
14
                                UNITED STATES DISTRICT COURT
15
                                     DISTRICT OF ARIZONA
16
17   Kizzy Williams, individually and on
     behalf of all others similarly situated,
18                                                    CLASS ACTION COMPLAINT
19                 Plaintiff,
                                                        JURY TRIAL DEMAND
20   v.
21
     Neuvoo USA Inc., a Delaware
22   corporation,
23                 Defendant.
24
25
            Plaintiff Kizzy Williams (“Plaintiff” or “Williams”) brings this Class Action
26
     Complaint and Demand for Jury Trial against Defendant Neuvoo USA Inc. (“Neuvoo” or
27
     “Defendant”) to stop Neuvoo from violating the Telephone Consumer Protection Act by
28
                                                 1
                                    CLASS ACTION COMPLAINT
                 Case 2:20-cv-00378-DWL Document 1 Filed 02/20/20 Page 2 of 8




 1   sending unsolicited autodialed text messages to consumers, and to otherwise obtain
 2   injunctive and monetary relief for all persons injured by Neuvoo’s conduct. Plaintiff, for
 3   this Complaint, allege as follows upon personal knowledge as to herself and her own acts
 4   and experiences, and, as to all other matters, upon information and belief, including
 5   investigation conducted by her attorneys.
 6                                             PARTIES
 7          1.      Plaintiff Williams is a Mesa, Arizona resident.
 8          2.      Defendant Neuvoo is a Delaware corporation headquartered in Tennessee.
 9   Defendant conducts business throughout Arizona and the United States.
10                                 JURISDICTION AND VENUE
11          3.      This Court has federal question subject matter jurisdiction over this action
12   under 28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection
13   Act, 47 U.S.C. § 227 (“TCPA”).
14          4.      This Court has personal jurisdiction over Defendant and venue is proper in
15   this District under 28 U.S.C. § 1391(b) because Defendant directed its TCPA violative text
16   messages to Plaintiff in this District.
17                                PLAINTIFF’S ALLEGATIONS
18          5.      Neuvoo is a job search website.
19          6.      Neuvoo markets the availability of jobs on its website using unsolicited,
20   autodialed text messages.
21          7.      For example, on February 6, 2020 at 6:17 pm and February 7, 2020 at 5:46
22   pm, Plaintiff received unsolicited, text messages to her cell phone number from Neuvoo
23   using phone number 833-429-1258:
24
25
26
27
28
                                                  2
                                     CLASS ACTION COMPLAINT
                 Case 2:20-cv-00378-DWL Document 1 Filed 02/20/20 Page 3 of 8




 1
 2

 3
 4
 5
 6
 7

 8
 9
10
11
12
13
14
15          8.      Plaintiff has never searched for jobs on Neuvoo’s website and has never
16   provided her consent to Neuvoo to send her text messages using an automatic telephone
17   dialing system or to otherwise contact her.
18          9.      Neuvoo’s unsolicited texts were a nuisance that aggravated Plaintiff, wasted
19   her time, invaded her privacy, diminished the value of the cellular services she paid for,
20   caused her to temporarily lose the use and enjoyment of her phone, and caused wear and
21   tear to her phone’s data, memory, software, hardware, and battery components.
22          10.     In sending the unsolicited text messages at issue, Neuvoo, or a third party
23   acting on its behalf, utilized an automatic telephone dialing system; hardware and/or
24   software with the capacity to store or produce cellular telephone number to be called, using
25   a random or sequential number generator, or to dial telephone numbers from preloaded
26   lists. This is evident from the circumstances surrounding the text messages, including the
27
28
                                                   3
                                    CLASS ACTION COMPLAINT
              Case 2:20-cv-00378-DWL Document 1 Filed 02/20/20 Page 4 of 8




 1   text messages’ commercial and generic content, that the text messages were unsolicited,
 2   and that there were multiple text messages.
 3          11.   On information and belief, Neuvoo, or a third-party acting on its behalf, sent
 4   substantively identical unsolicited text messages en masse to the cellular telephone
 5   numbers of thousands of consumers. This is evident from the text messages’ commercial
 6   and generic content, that the text messages were unsolicited, and that they were using an
 7   automatic telephone dialing system.
 8          12.   To the extent the text messages were sent on Neuvoo’s behalf to consumers,
 9   Neuvoo provided the third-party access to its records, authorized use of its trade name,
10   otherwise controlled the content of the messages, and knew of, but failed to stop, the
11   sending of the text messages in violation of the TCPA.
12          13.   Accordingly, Plaintiff brings this action pursuant to Federal Rules of Civil
13   Procedure 23(b)(2) and 23(b)(3) on behalf of herself and all others similarly situated and
14   seeks certification of the following Class:
15
           ATDS Class: All persons who, on or after four years prior to the filing of the
16         initial complaint in this action through the date of class certification, (1) were
           sent a text message to their cellular telephone number by or on behalf of
17         Neuvoo, (2) using a dialing system substantially similar dialing system as
18         used to text message Plaintiff, (3) for a substantially similar reason as
           Neuvoo texted Plaintiff.
19
20          14.   The following individuals are excluded from the Class: (1) any Judge or
21   Magistrate presiding over this action and members of their families; (2) Defendant, its
22   subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its
23   parents have a controlling interest and their current or former employees, officers and
24   directors; (3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely
25   request for exclusion from the Classes; (5) the legal representatives, successors or assigns
26   of any such excluded persons; and (6) persons whose claims against Defendant have been
27   fully and finally adjudicated and/or released. Plaintiff anticipates the need to amend the
28
                                                   4
                                    CLASS ACTION COMPLAINT
                Case 2:20-cv-00378-DWL Document 1 Filed 02/20/20 Page 5 of 8




 1   class definitions following appropriate discovery.
 2          15.    Numerosity: The exact size of the Class is unknown and unavailable to
 3   Plaintiff at this time, but it is clear that individual joinder is impracticable. On information
 4   and belief, Defendant sent unsolicited text messages to thousands of individuals who fall
 5   into the Class definition. Class membership can be easily determined from Defendant’s
 6   records.
 7          16.    Typicality: Plaintiff’s claims are typical of the claims of the other members
 8   of the Class. Plaintiff is a member of the Class, and if Defendant violated the TCPA with
 9   respect to Plaintiff, then it violated the TCPA with respect to the other members of the
10   Class. Plaintiff and the Class sustained the same damages as a result of Defendant’s
11   uniform wrongful conduct.
12          17.    Commonality and Predominance: There are many questions of law and
13   fact common to the claims of Plaintiff and the Class, and those questions predominate over
14   any questions that may affect individual members of the Class. Common questions for the
15   Class include, but are not necessarily limited to the following:
16
                   a)     How Defendant gathered, compiled, or obtained the telephone
17                        numbers of Plaintiff and the Class;

18                 b)     Whether the text messages were sent using an automatic telephone
19                        dialing system;

20                 c)     Whether Defendant sent some or all of the text messages without the
                          consent    of      Plaintiff     and        the     Class;     and
21
22                 d)     Whether Defendant’s conduct was willful and knowing such that
                          Plaintiff and the Class are entitled to treble damages.
23
24          18.    Adequate Representation: Plaintiff will fairly and adequately represent and
25   protect the interests of the Class and has retained counsel competent and experienced in
26   complex class actions. Plaintiff has no interest antagonistic to those of the Class, and
27   Defendant has no defenses unique to Plaintiff.
28
                                                    5
                                     CLASS ACTION COMPLAINT
              Case 2:20-cv-00378-DWL Document 1 Filed 02/20/20 Page 6 of 8




 1          19.    Policies Generally Applicable to the Class: This class action is appropriate
 2   for certification because Defendant has acted or refused to act on grounds generally
 3   applicable to the Class as a whole, thereby requiring the Court’s imposition of uniform
 4   relief to ensure compatible standards of conduct toward the members of the Class, and
 5   making final injunctive relief appropriate with respect to the Class as a whole. Defendant’s
 6   practices challenged herein apply to and affect the members of the Class uniformly, and
 7   Plaintiff’s challenge of those practices hinges on Defendant’s conduct with respect to the
 8   Class as a whole, not on facts or law applicable only to Plaintiff.
 9          20.    Superiority: This case is also appropriate for class certification because class
10   proceedings are superior to all other available methods for the fair and efficient
11   adjudication of this controversy given that joinder of all parties is impracticable. The
12   damages suffered by the individual members of the Class will likely be relatively small,
13   especially given the burden and expense of individual prosecution of the complex litigation
14   necessitated by Defendant’s actions. Thus, it would be virtually impossible for the
15   individual members of the Class to obtain effective relief from Defendant’s misconduct.
16   Even if members of the Class could sustain such individual litigation, it would still not be
17   preferable to a class action, because individual litigation would increase the delay and
18   expense to all parties due to the complex legal and factual controversies presented in this
19   case. By contrast, a class action presents far fewer management difficulties and provides
20   the benefits of single adjudication, economy of scale, and comprehensive supervision by
21   a single court.
                                 FIRST CAUSE OF ACTION
22
                                  Violation of 47 U.S.C. § 227
23                         (On Behalf of Plaintiff and the ATDS Class)

24
            21.    Plaintiff repeats and realleges the allegations of paragraphs 1 through 20 of
25
     this complaint and incorporates them by reference.
26
27
28
                                                   6
                                    CLASS ACTION COMPLAINT
                Case 2:20-cv-00378-DWL Document 1 Filed 02/20/20 Page 7 of 8




 1           22.   Defendant and/or its agents transmitted text messages to cellular telephone
 2   numbers belonging to Plaintiff and the other members of the ATDS Class using an
 3   automatic telephone dialing system.
 4           23.   These solicitation text messages were sent without the consent of Plaintiff
 5   and the other members of the ATDS Class.
 6           24.   Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii), and as a
 7   result, under 47 U.S.C. §§ 227(b)(3)(B)-(C), Plaintiff and members of the ATDS Class are
 8   entitled to a minimum of $500 and a maximum $1,500 in damages for each violation.
 9                                      PRAYER FOR RELIEF
10           WHEREFORE, Plaintiff Williams, individually and on behalf of the Class, prays
11   for the following relief:
12      a)      An order certifying this case as a class action on behalf of the Class as defined
13   above, and appointing Plaintiff as the representative of the Class and her counsel as Class
14   Counsel;
15      b)      An award of actual and/or statutory damages and costs;
16      c)      An order declaring that Defendant’s actions, as set out above, violate the
17   TCPA;
18      d)      An injunction requiring Defendant to cease all unsolicited text messaging
19   activity, and to otherwise protect the interests of the Class; and
20      e)      Such further and other relief as the Court deems necessary.
21                                     JURY TRIAL DEMAND
22              Plaintiff requests a jury trial.
                                                   Respectfully Submitted,
23
24                                                 KIZZY WILLIAMS, individually and on
                                                   behalf of those similarly situated individuals
25
     Dated: February 20, 2020                      /s/ Nathan Brown
26
                                                    Nathan Brown
27                                                  Telephone: (602) 529-3474
                                                    Nathan.Brown@BrownPatentLaw.com
28
                                                     7
                                      CLASS ACTION COMPLAINT
     Case 2:20-cv-00378-DWL Document 1 Filed 02/20/20 Page 8 of 8



                                Local Counsel for Plaintiff and the putative
 1                              Class
 2                              Avi R. Kaufman*
 3                              kaufman@kaufmanpa.com
                                KAUFMAN P.A.
 4                              400 NW 26th Street
                                Miami, FL 33127
 5
                                Telephone: (305) 469-5881
 6
                                Robert Ahdoot*
 7                              rahdoot@ahdootwolfson.com
 8                              Bradley K. King*
                                bking@ahdootwolfson.com
 9                              AHDOOT & WOLFSON, PC
                                10728 Lindbrook Drive
10
                                Los Angeles, CA 90024
11                              Telephone: (310) 474-9111

12                              Attorneys for Plaintiff and the putative Class
13                              *Pro hac vice motion forthcoming

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                  8
                      CLASS ACTION COMPLAINT
